Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 13 July 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Quincy 13. July 1806.

I wrote you from Cambridge last Tuesday, and then promised that my next should be from this place—Yesterday morning I walked from Cambridge into Boston, intending to come here in the Stage—My Passage was engaged, and I waited from four O’Clock in the afternoon, at Whitcomb’s untill Six expecting the Stage to call for me; but he came away and left me—having previously engaged as many passengers as he could bring—I had then the alternative of walking back to Cambridge or of walking out here, and the impatience to see our darling boys prevailing over every other consideration I determined upon the latter part of this alternative—I accordingly walk’d out; and although somewhat fatigued when I got here, feel no inconvenience from it this morning—The Evening was quite cool, and I walk’d leisurely—I took me just two hours and a half.—I found all our friends here well; and particularly our dear boys—I have not indeed yet seen George, but shall see him before I close this letter—
While I was in Boston yesterday, I finished the business respecting the houses; completed the deed by which that in half-Court-Square was conveyed, and received from Mr: Lowell his deed of those at the bottom of the Common—We have now the satisfaction of, being at any time able with a quarter’s notice, to go into a convenient and comfortable house in Boston. In many respects more convenient than any we have heretofore lived in; though in some others not so good as that where we formerly resided in Hanover Street—Cambridge will however be to me a necessary Summer-Residence as long as we continue to go to Washington in the Winter, and I shall probably engage for a year the house which I have heretofore mentioned to you, which is within a quarter of a mile of the Colleges.
The day before yesterday, I delivered my first Lecture, and am to continue to give one every week untill Commencement, and after the vacation again, untill the time of departure for Washington, in November—I am yet at a great disadvantage for writing them, having scarcely any books at hand, and no place for putting any up—But I must make out as well as I can; and the fewer books I have, the longer it takes me to write—I likewise attend once a week at the public declamations—This is a much more tedious labour than the other.
I believe I made a more accurate calculation for Mrs. T. B. Adams, than she made for herself—She is not yet confined; though her own time has long been past—Miss Ann Beale was married last week to Mr: Wales.
I have seen in the newspapers some account of the new dispute between the two Randolph’s and some of them have gone so far as to appoint the day upon which they were to meet which they fixed on the 28th: of last month—But I have seen a Richmond Enquirer of 4. July, in which the War seems still carried on upon papers; in which I suppose it will end. As far as I have seen there is no real Cause alledged for which they could reasonably quarrel, and if either of them should kill the other, he would be very much puzzled to give to himself or to any other person the why—But the real Reason is concealed—The real reason is the antagonism of ambition, and the rankling at heart of political opposition—I hope they will take care to shoot none but the paper bullets of the brain.
The newspapers have pretended that William Smith, (my Sister’s Son) was one of the persons taken in Miranda’s Schooners—But this was a misrepresentation, or mistake—They have had letters from William dated 12. June, after the capture of the Schooners, when he was yet safe—But would you believe that the Marquis Yrujo wrote a letter to Genl: Dayton, with intimations that William Smith was one of the prisoners—That they would all be put to death, unless by some powerful intercession, some single individuals of them might be spared; and that he would intercede for William, on condition, that Coll. Smith would discover to him every thing that he knew of Miranda’s plans, and the names of the Spaniards with him; and in short every thing that could be confess’d by a criminal under sentence of death, to save himself—The Coll. returned a very spirited, indignant, and proper answer—I wish William was at home—I wish neither he nor his father had ever had any concern with this knight-errant expedition—But I had rather tremble, nay I had rather weep for my friends than blush for them. Yrujo knew little of Coll: Smith, or of any person who feels an interest of blood or of affection in his Son, if he thought they would save his life upon such a proposition—It gives a despicable opinion of his own heart, that he could make it, or expect any advantage from it—The Coll:’s trial is fixed for to-morrow, and unhappily Judge Patterson will not be there—What the Government mean to do for him or Ogden, time will shew—As far as relates to Coll: Smith the President I should think has already done enough—He has ruined him as completely as his heart could wish—More is unnecessary.
I brought George home with me from Meeting this day—He is very well—The brothers are always very happy to see each other.
I intended to have sent you a copy of my inaugural Oration, which has been printed, and criticised. But all the copies I have are at Cambridge—I put up a number in my trunk to bring with me yesterday—But the Cambridge Stage, came away and left my trunk behind.
George is at my elbow and sends his duty to Mama. your’s faithfully

J. Q. Adams